Staley, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board which affirmed determinations that claimant was ineligible to receive benefits effective January 4, 1965 on the ground that he was not available for employment; that claimant was overpaid in benefits, ruled to be recoverable; and that claimant willfully made false statements to obtain benefits. The claimant is single and resides with his parents. He was employed as an asphalt truck driver and upon being laid off, filed for benefits effective November 23, 1964. In June of 1964 his father had purchased a bar and restaurant in West Hurley, New York and claimant assisted his father two or three nights a week, about two or three hours on each occasion, and continued to do so after termination of his employment. He received no compensation for this work and had no financial interest in the business. On or about January 4, 1965 the claimant performed carpentry work for the construction of a new bar in the restaurant at least four days in each week until about March 21, 1965 when the bar was completed. He reported each week for benefits and advised the unemployment insurance office that he had not done any work in the prior week until March 5, 1965 when he first disclosed his activities to an investigator who was interviewing him. “It is the responsibility of all claimants to make a full and complete disclosure to the board of all pertinent facts which might be determinative of their right to benefits.” (Matter of Marder [Catherwood], 16 A D 2d 303, 306.) The claimant, having elected not to disclose the working arrangements with his parents, assumed the risk and the consequences therefrom. The board had the authority to factually decide that he was not available for work; was guilty of a willful misrepresentation, and that he was overpaid and to charge him the amount of such overpayment. (Matter of *880Hare [Catherwood], 20 A D 2d 733.) Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Staley, Jr., J.